Citation Nr: 0012071	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-12 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an increased evaluation for scar, 
residuals of injury to the right anterior thigh, Muscle Group 
XIV, with degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, from April 1951 to April 1955, and from July 
1955 to February 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
residuals of a back injury and an evaluation in excess of 10 
percent disabling was denied for scar, residuals of injury to 
right anterior thigh, Muscle Group XIV, with degenerative 
joint disease of the right knee.  


REMAND

Having reviewed the record, the Board has determined that the 
claims on appeal must be returned to the RO in order to 
ensure compliance with due process considerations.  
Specifically, the record indicates that in his June 1998 
notice of disagreement, the veteran requested that he be 
scheduled for a personal hearing with a local hearing 
officer.  The record does not indicate that the veteran has 
been scheduled for a personal hearing in accordance with this 
request, and thus, this claim is being remanded so that the 
veteran will be afforded the opportunity for a hearing in 
conjunction with his appeal.

Accordingly, this claim is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a local hearing 
officer.  The veteran and his 
representative should be notified of the 
date and time of the scheduled hearing.  

Thereafter, and upon compliance with the requisite appellate 
procedures, the instant claims should be returned to the 
Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




